Mark C. Choate, AK #8011070
CHOATE LAW FIRM LLC
424 N. Franklin Street
Juneau, Alaska 99801
Telephone: (907) 586-4490
Facsimile: (206) 424-9705
Email: lawyers@choatelawfirm.com

Amanda J. Harber, AK #1011119
P.O. Box 661
Soldotna, AK 99669
Tel: (907) 545-4435
Email: amanda@49thstatelaw.com

Attorneys for Plaintiff
                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF ALASKA
ELIZABETH BAKALAR,

                       Plaintiff,                   Case No. 3:19-cv-00025 JWS

vs.

MICHAEL J. DUNLEAVY, in his
individual and official capacities;
TUCKERMAN BABCOCK; and the STATE
OF ALASKA,

                       Defendants.



                  PLAINTIFF’S RULE 56(f) MOTION FOR EXTENSION




PLAINTIFF’S RULE 56(F) MOTION FOR                         CHOATE LAW FIRM LLC
EXTENSION OF TIME                                         424 N. Franklin St. Juneau, Alaska 99801
Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS         Tel: (907) 586-4490 Fax: (206) 424-9705
Page 1 of 6
                                                          lawyers@choatelawfirm.com



         Case 3:19-cv-00025-JWS Document 58 Filed 04/10/21 Page 1 of 6
       Plaintiff, through counsel, the Choate Law Firm LLC, pursuant to FRCP 56(f),
moves for an extension of time until June 11, 2021 to respond to Defendants’ Motion for
Summary Judgment. An extension is needed because there is relevant information that
plaintiff needs in order to respond to the motion and there have been delays in obtaining
that information from defendants because of the challenge of organizing and searching
what is primarily electronically stored information.
                                            Background

       Plaintiff has brought claims against the defendants for her termination from state
employment. In her First Amended Complaint for Damages and Injunctive Relief dated
October 1, 2020 (Dkt. 50-1), plaintiff made claims for (1) Violation of 42 U.S.C. § 1983
under the First Amendment to the United States Constitution; (2) Violation of Right to
Freedom of Speech under Article I § 5 of the Alaska Constitution; (3) Violation of the
Implied Covenant of Good Faith and Fair Dealing; (4) Wrongful Discharge in Violation of
Public Policy; (5) Violation of Article XII, § of the Alaska Constitution. She also seeks
injunctive relief.
       In their Answer to the First Amended Complaint dated November 16, 2020,
defendants denied plaintiff’s claims that she was fired for her private speech and
generally denied the remainder of her claims. (Dkt. 55) In order to obtain information
regarding defendants’ defenses, plaintiff served a Notice of 30(b)(6) depositions along
with a subpoena for relevant records on November 19, 2020. (Exhibit 1) The 30(b)(6)
categories included requiring the defendants to proffer a witness regarding (1) their
affirmative defenses; (2) the requests for resignation made to all partially exempt state
employees on November 16, 2018; (3) the decision to not rehire Libby Bakalar with focus
on whether that decision was motivated because of her exercise of speech in her personal




 PLAINTIFF’S RULE 56(F) MOTION FOR                       CHOATE LAW FIRM LLC
 EXTENSION OF TIME                                       424 N. Franklin St. Juneau, Alaska 99801
 Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS       Tel: (907) 586-4490 Fax: (206) 424-9705
 Page 2 of 6
                                                         lawyers@choatelawfirm.com



          Case 3:19-cv-00025-JWS Document 58 Filed 04/10/21 Page 2 of 6
blog. Documents responsive to the discovery requests were due in 30 days pursuant to
FCP 34 or approximately December 22, 2020. The depositions were set to occur on
January 4, 2021.
      Thereafter, the parties have moved the depositions multiple times because
defendants’ counsel has had to obtain and organize a large number of (ESI) which has
taken a considerable amount of time. Plaintiff has agreed to move the deposition dates out
repeatedly while the defendants have identified and organized documents responsive to
the discovery requests. Those documents are expected to be received the week of April 12.
Depositions of two primary witnesses for the defense have been set to occur this month:
Tuckerman Babcock on April 22 and Joanne Grace on April 29. (Exhibit 2 - Affidavit of
Counsel)
                                               Law

      Extensions of time for filing an Opposition to a Motion for Summary Judgment are

governed by FRCP 56(f). Anderson v. Premera Blue Cross Blue Shield of Alaska, A 04-93

CV (JWS), [Re: Motion at docket 30] (D. Alaska Dec. 3, 2004) To obtain an extension,

the moving party:

      …must make "(a) a timely application which (b) specifically identifies (c) relevant
      information, where there is some basis for believing that the information sought
      actually exists." VISA Int'l Serv. Ass'n v. Bankcard Holders of Am.,784 F.2d 1472,
      1475 (9th Cir. 1986). "The burden is on the party seeking additional discovery to
      proffer sufficient facts to show that the evidence sought exists, and that it would
      prevent summary judgment." Chance v. Pac-Tel Teletrac, Inc.,242 F.3d 1151, 1161
      n. 6 (9th Cir. 2001). "The district court does not abuse its discretion by denying
      further discovery [. . . .] if the movant fails to show how the information sought
      would preclude summary judgment." Cal. Union Ins. Co. v. Am. Diversified Sav.
      Bank, 914 F.2d 1271, 1278 (9th Cir. 1990) (citations omitted).




PLAINTIFF’S RULE 56(F) MOTION FOR                     CHOATE LAW FIRM LLC
EXTENSION OF TIME                                     424 N. Franklin St. Juneau, Alaska 99801
Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS     Tel: (907) 586-4490 Fax: (206) 424-9705
Page 3 of 6
                                                      lawyers@choatelawfirm.com



         Case 3:19-cv-00025-JWS Document 58 Filed 04/10/21 Page 3 of 6
                                             Argument

       Defendants have moved for summary judgment on all issues in this case. The
motion was filed before plaintiff has received long-requested documents from defendants
and taken individual and 30(b)(6) depositions which have been repeatedly delayed
because of defendants’ counsels’ challenges in responding to document requests.
Plaintiff’s counsel expects to receive those documents this week in order to take
depositions of defendant Tuckerman Babcock and head of the Civil Division, Joanne
Grace. The expected discovery from the state and depositions will be the first opportunity
since the filing of the First Amended Complaint for plaintiff to examine the motivations
for the decision to not rehire her and to test the broad claim made by the defendants that
plaintiff who provided legal advice to government officials was in fact a “policymaker”
who then could be discharged for her speech.
       Because the motion for summary judgment is unsupported by affidavit, sworn
testimony, or otherwise admissible evidence, an argument could be made that plaintiff
should not be given additional time and just challenge the motion for its evidentiary
defects. However, this discovery needs to be completed, and plaintiff’s five Causes of
Action require discovery in order for her to make her claims in this matter and specifically
as to the speech claims, apply the test in Pickering v. Bd. of Educ., 391 U.S. 563, 88 S.Ct.
1731, 20 L.Ed.2d 811 (1968).
       Consistent with the Supreme Court’s decision in Pickering, the Ninth Circuit holds
that a sequential five-step series of questions must be answered when evaluating whether
there is a cognizable claim for violation of Federal free speech protections for public
employees: (1) whether the plaintiff spoke on a matter of public concern; (2) whether the
plaintiff spoke as a private citizen or public employee; (3) whether the plaintiff's



 PLAINTIFF’S RULE 56(F) MOTION FOR                       CHOATE LAW FIRM LLC
 EXTENSION OF TIME                                       424 N. Franklin St. Juneau, Alaska 99801
 Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS       Tel: (907) 586-4490 Fax: (206) 424-9705
 Page 4 of 6
                                                         lawyers@choatelawfirm.com



          Case 3:19-cv-00025-JWS Document 58 Filed 04/10/21 Page 4 of 6
protected speech was a substantial or motivating factor in the adverse employment
action; (4) whether the state had an adequate justification for treating the employee
differently from other members of the general public; and (5) whether the state would
have taken the adverse employment action even absent the protected speech. Hernandez
v. City of Phx., 432 F.Supp. 3d 1049, 1059 (D. Ariz. 2020) citing Eng v. Cooley, 552 F.3d
1062, 1070 (9th Cir. 2009).
       Performing an analysis under Pickering requires both an understanding of the
underlying facts and then an application of the law to those facts. While plaintiffs’ speech
as a highly opinionated liberal woman may be offensive to the sensitive ears of an
administration that has seen two of its Attorney General’s resign because of allegations of
predation on younger women, without the requested discovery, the motion for summary
judgment cannot be meaningfully responded to other than to challenge its evidentiary
infirmities. Plaintiff also has other claims that require discovery including whether her
effective discharge was a breach of the covenant of good faith and fair dealing and
whether there are Constitutional Merit Principles that have been violated as well.
                                           Conclusion
       Plaintiff has timely sought discovery and it is expected to be forthcoming. She
should be given sufficient time to complete this discovery before having to respond to the
Motion for Summary Judgment. The court should extend the time for her Opposition to
June 11, 2021.
       Dated: April 12, 2021.
                                                              CHOATE LAW FIRM LLC
                                                              Attorneys for Plaintiff

                                                        By:
                                                              Mark Choate AK#8011070



PLAINTIFF’S RULE 56(F) MOTION FOR                         CHOATE LAW FIRM LLC
EXTENSION OF TIME                                         424 N. Franklin St. Juneau, Alaska 99801
Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS         Tel: (907) 586-4490 Fax: (206) 424-9705
Page 5 of 6
                                                          lawyers@choatelawfirm.com



         Case 3:19-cv-00025-JWS Document 58 Filed 04/10/21 Page 5 of 6
CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing
document consisting of 20 pages (including exhibits
and proposed Order) was sent from
mark@choatelawfirm.com was sent to counsel of
record on April 10, 2021 at 2:45 pm:

via USDC CM/ECF [X] US Mail
                                                          Plaintiff’s Co-counsel
Amanda J. Harber, AK #1011119
P.O. Box 661
Soldotna, AK 99669
Tel: (907) 545-4435
Email: amanda@49thstatelaw.com

                                                          Counsel for Defendants
Brewster H. Jamieson, #8411122
Peter C. Partnos, #7206029
Michael B. Baylous, #0905022
LANE POWELL LLC
1600 A Street, #304
Anchorage, AK 99501
Tel: (907) 264-3325
Fax: (206) 424-9705
Email: jamiesonb@lanepowell.com
Email: partnowp@lanepowell.com
Email: baylousm@lanepowell.com
Email: caudelj@lanepowell.com
Email: rustonr@lanepowell.com

I believe the transmission is complete
and without error.

/s/ Mark Choate
______________________________
Choate Law Firm LLC




 PLAINTIFF’S RULE 56(F) MOTION FOR                               CHOATE LAW FIRM LLC
 EXTENSION OF TIME                                               424 N. Franklin St. Juneau, Alaska 99801
 Bakalar v. Dunleavy, et al. No. 3:19-cv-00025 JWS               Tel: (907) 586-4490 Fax: (206) 424-9705
 Page 6 of 6
                                                                 lawyers@choatelawfirm.com



           Case 3:19-cv-00025-JWS Document 58 Filed 04/10/21 Page 6 of 6
